Citation Nr: 1626198	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1966 to November 1969.  He received decorations, including the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the September 2015 Board hearing presided over by the undersigned Veterans Law Judge.

In December 2015, the Board remanded the case for evidentiary development, and the case is again before the Board for further appellate proceedings.

For the reasons discussed in the December 2015 Board remand, the March 2009 rating decision, which denied entitlement to service connection for skin cancer, did not become final.  


FINDING OF FACT

The Veteran had service in the waters offshore of the Republic of Vietnam during the Vietnam War era and is presumed to have been exposed to an herbicide agent during active service; and, the Veteran's skin cancer cannot be satisfactorily disassociated from active service, to include sun exposure and herbicide exposure incurred therein.




CONCLUSION OF LAW

Skin cancer was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2015, the Board remanded the claim for further evidentiary development.  Because the Veteran's claim on appeal is granted, any error by the AOJ to substantially comply with the Board's prior remand instructions is harmless error.   Further, because the Veteran's claim on appeal is granted, any error as to the duties to notify and assist is harmless error.  

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110  (West 2015); 38 C.F.R. § 3.303(a) (2015).  

Generally, to establish entitlement to service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during active service during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a); see 38 C.F.R. § 3.307(d) (explaining how the presumption of service incurrence may be rebutted).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This regulation is construed to mean that service aboard a ship that operated on the inland waterways of the Republic of Vietnam, commonly referred to as "brown water" service, would benefit from presumptive herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran contends that he has skin cancer that is related to exposure to herbicides in service.  See December 2008 claim; September 2015 Board hearing transcript at p. 23.  The Veteran also contends that his skin cancer is related to exposure to the sun, to include reports of working daily aboard the ship during the first part of service, and later maintaining equipment on the exterior of the ship.  See e.g., April 2010 Veteran statement; September 2015 Board hearing transcript at p. 6, 23 (reporting exposure to the sun on the main deck of the ship in tropical areas for extended periods of time during service).

First, the Veteran has been diagnosed with skin cancer during the appeal period and has a history of extensive skin cancers within one year before the appeal period.  See e.g., January 2016 VA examination (showing diagnosis of basal carcinoma and benign tumors and neoplasms of the skin, and keratinization skin disorders); November 2014 VA surgery operative note (showing diagnosis of basal cell carcinoma); April 2007 private treatment note from Dr. J. C.  Thus, the current disability of skin cancer is shown. 

Second, there is credible supporting evidence to show that the ship on which the Veteran served operated on the inland waterways of Vietnam during the requisite presumptive period for herbicide exposure.  See November 2010 letter from R. W. (reporting that R. W. was the ship's historian from 1966 to 1969 and reporting that, per R. W.'s personal diary during the USS Horne's deployment to the Far East, the USS Horne was moored to the pier in Da Nang, South Vietnam from 1200 hours to 1600 hours on September 2, 1968; reporting that the USS Horne remained moored to the pier all morning on October 28, 1968; reporting that the USS Horne was moored to the pier from mid-morning to noon on November 1968 and then headed to the Philippine Islands); Veteran's service personnel records (showing that Veteran served aboard the USS Horne in the Vietnam area of operations from June 1968 to November 1968); USS Horne deck logs (confirming each of R. W.'s dates regarding the USS Horne being moored in Da Nang; noting that when the USS Horne was in 6 fathoms of water, sandy bottom, in Da Nang on September 2, 1968); see also September 2015 Board hearing transcript at p. 9 (Veteran testified that he seems to recall having tied to the pier on one occasion).  Based on this credible supporting evidence, the Board finds that the Veteran served in the inland waterways of Vietnam during service during the presumptive period, and therefore he is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a); Gray v. McDonald, 27 Vet. App. 313 (2015) (providing that the determination as to whether a ship that operated offshore Vietnam in Da Nang Harbor during the presumptive period for herbicide exposure constitutes service in the inland waterways of Vietnam is based on the facts of the case).  Further, given the Veteran's responsibilities as a radio mechanic in service aboard U.S. Naval ships, the Board finds that the Veteran's competent reports that he experienced sun exposure in service are credible.  For these reasons, the in-service occurrences of exposure to herbicides and to the sun are shown.  

Third, the weight of the competent and probative evidence shows an etiological relationship between the Veteran's skin cancer and service.

In a November 2015 private medical opinion, Dr. J. C. noted that the Veteran has a history of exposure to Agent Orange as well as a history of skin cancers.  Dr. J. C. also noted that researched supports the conclusion that exposure to Agent Orange "may be a contributing factor [to the skin cancer]."  Further, the private treatment records from Dr. J. C. indicate that the Veteran's skin cancer is due at least in part to sun exposure.  See e.g., June and December 2007 Dermatologic Surgery Center records (noting etiology as "UV"; noting sun exposure in service).

This November 2015 private medical opinion has significant probative value because Dr. J. C. has the requisite medical expertise and training to render an etiological opinion as to skin cancer, in that he is a physician specializing in dermatology.  Further, Dr. J. C. based his opinion on the Veteran's reports as to his exposure to an herbicide agent in service, which is presumed, and on the Veteran's competent reports as to his exposure to the sun in service, which the Board has found credible.  The Board acknowledges that there is no indication that Dr. J. C. reviewed the Veteran's service records or claims file; however, the private medical records, including private treatment records associated with the claims file after the December 2015 Board remand, show that Dr. J. C. was the Veteran's primary treating provider for the Veteran's skin cancer during the early part of the appeal period, and he is therefore familiar with the Veteran's history of skin cancer.  Further, Dr. J. C. supported his opinion with rationale and based his opinion on medical literature.  The Board also notes that there is medical literature associated with the claims file that indicates a general relationship between exposure to herbicides and skin cancer that manifested years after service.

The Board acknowledges that on VA examination in January 2016, the VA examiner reviewed the Veteran's claims file and opined that the Veteran's skin cancer was less likely than not related to exposure to herbicides and/or sun in service.  The examiner noted that skin cancer did not manifest until decades after service.  However, the examiner then stated that he could not confirm whether the Veteran's skin cancer is related to service without resorting to mere speculation, and that therefore a nexus is not established.  However, the examiner did not provide an explanation for the basis of the determination that he cannot render the opinion without speculation.  For example, the examiner did not indicate whether he cannot provide the requested opinion without resorting to speculation because he lacks the expertise to render such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As pointed out by the Veteran in his March 2016 statement, the VA examiner was a physician's assistant, and not a dermatologist or a physician.  Therefore, it is unclear whether the January 2016 VA examiner had the medical expertise and training to render an etiological opinion regarding skin cancer.  For these reasons, the January 2016 VA medical opinion has little probative value and is outweighed by the November 2015 private medical opinion by Dr. J. C. 

The Board also acknowledges that the medical evidence indicates that the Veteran has a long history of sun exposure both in service and after service.  See e.g., April 2007 private treatment note from Dr. J. C.  However, entitlement to service connection does not require that service be the sole etiological cause for the Veteran's current skin cancer.  For the reasons discussed above, and given the competent and probative November 2015 medical opinion by Dr. J. C., the Board finds that the Veteran's skin cancer cannot be satisfactorily disassociated from his period of active duty service, to include sun exposure and herbicide exposure incurred therein.  Therefore, a relationship between the Veteran's skin cancer and herbicide exposure and sun exposure in service is shown, and entitlement to service connection for skin cancer is warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for skin cancer is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


